
	
		III
		111th CONGRESS
		2d Session
		S. RES. 600
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize document production and
		  testimony by, and representation of, the Select Committee on Intelligence.
		  
	
	
		Whereas, the United States Department of Justice has
			 requested that the Senate Select Committee on Intelligence provide it with
			 documents in connection with a pending investigation into the unauthorized
			 disclosure of classified national security information;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent former or current employees of the
			 Senate with respect to any subpoena, order, or request for testimony relating
			 to their official responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Vice Chairman of the
			 Senate Select Committee on Intelligence, acting jointly, are authorized to
			 provide to the United States Department of Justice, under appropriate security
			 procedures, copies of Committee documents sought in connection with a pending
			 investigation into the unauthorized disclosure of classified national security
			 information, and former and current employees of the Committee are authorized
			 to testify in proceedings arising out of that investigation, except concerning
			 matters for which a privilege should be asserted.
		2.The
			 Senate Legal Counsel is authorized to represent the Select Committee on
			 Intelligence, and any former or current employee of the Committee from whom
			 testimony may be required, in connection with the testimony and document
			 production authorized in section one of this resolution.
		
